

 FIRST AMENDMENT TO ESCROW AND STOCK PURCHASE AGREEMENT


This First Amendment (the “Amendment”) to Escrow and Stock Purchase Agreement is
entered into by and between Sanswire Corp., a Delaware corporation with offices
at State Road 405, Building M6-306A, Room 1400, Kennedy Space Center, FL 32815
(“Sanswire”), Michael K. Clark (“Clark”)  157 Beach 135 Street, Belle Harbor, NY
11694, and Hinshaw & Culbertson LLP, an Illinois limited liability partnership,
780 Third Avenue, 4th Floor, New York, NY 10017 (the “Escrow Agent”) on this
27th day of December, 2010 (the "Effective Date").


WHEREAS, Sanswire, Clark and the Escrow Agent entered into that certain Escrow
and Stock Purchase Agreement dated September 29, 2010 (the “Agreement”).


WHEREAS, Sanswire, Clark and the Escrow Agent now desire to amend the terms of
the Agreement as more particularly set forth below:


NOW, THEREFORE, in consideration of the mutual promises and consideration
contained herein, the parties agreed as follows:


1.           The address for Sanswire Corp. in the first paragraph shall hereby
be amended to read “State Road 405, Building M6-306A, Room 1400, Kennedy Space
Center, FL 32815.”


2.           Section 5 of the Agreement is hereby amended and restated in its
entirety and shall hereafter be and read as follows: “In the event that Sanswire
enters into a written settlement agreement using the Settlement Funds, the
$250,000 contributed by Michael K. Clark and remitted by the Escrow Agent will
be deemed to be an equity investment for the purchase of Sanswire shares, and
Michael K. Clark and Sanswire will enter into a Stock Purchase Agreement whereby
Michael K. Clark will receive in exchange for his $250,000 contribution to the
settlement 3,333,333 shares of common stock of Sanswire, par value $0.00001 per
share, restricted pursuant to Rule 144 promulgated under the Securities Act of
1933, as amended.”


3.           Section 7.a of the Agreement is hereby amended and restated in its
entirety and shall hereafter be and read as follows:


Sanswire Corp.
State Road 405, Building M6-306A, Room 1400
Kennedy Space Center, FL 32815
Attn: President


Mailing Address:
Mail Code: SWC
Kennedy Space Center, FL 32899
Attn: President
 
 
Page 1 of 2

--------------------------------------------------------------------------------

 


4.           Except as provided in this Amendment, all terms used in this
Amendment that are not otherwise defined shall have the respective meanings
ascribed to such terms in the Agreement.


5.           This Amendment embodies the entire agreement between Sanswire,
Clark and the Escrow Agent with respect to the amendment of the Agreement. In
the event of any conflict or inconsistency between the provisions of the
Agreement and this Amendment, the provisions of this Amendment shall control and
govern.


6.           Except as specifically modified and amended herein, all of the
terms, provisions, requirements and specifications contained in the Agreement
remain in full force and effect. Except as otherwise expressly provided herein,
the parties do not intend to, and the execution of this Amendment shall not, in
any manner impair the Agreement, the purpose of this Amendment being simply to
amend and ratify the Agreement, as hereby amended and ratified, and to confirm
and carry forward the Agreement, as hereby amended, in full force and effect.


7.           This Amendment shall be construed and governed by the laws of the
State of New York.


IN WITNESS WHEREOF, Sanswire, Clark and the Escrow Agent have executed and
delivered this Amendment effective as of the Effective Date.
 
SANSWIRE CORP.
 
By:
 
Name: Glenn D. Estrella
Title: President and Chief Executive Officer
Date: December 27, 2010
   
Michael K. Clark
Date: December 27, 2010
 
Hinshaw & Culbertson LLP
 
By:
 
Name: Maranda Fritz
Date: December 27, 2010

 
 
Page 2 of 2

--------------------------------------------------------------------------------

 